NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



LLANO FINANCING GROUP LLC,                 )
                                           )
             Appellant,                    )
                                           )
v.                                         )         Case No. 2D16-5087
                                           )
GARY NEESE, an individual; and             )
MICHAEL L. KRONENBERGER, an                )
individual,                                )
                                           )
             Appellees.                    )
                                           )

Opinion filed June 8, 2018.

Appeal from the Circuit Court for Lee
County; John E. Duryea, Jr., Judge.

Robert J. Hauser of Pankauski Hauser
PLLC, West Palm Beach, for Appellant.

Alex Tirado-Luciano, Joan Carlos Wizel, and
Sandra Ferrin of Lydecker Diaz, Miami, for
Appellee Gary Neese.

No appearance for Appellee Michael L.
Kronenberger.

PER CURIAM.

             Affirmed. See Llano Fin. Grp., LLC v. Yespy, 228 So. 3d 108 (Fla. 4th

DCA 2017); Llano Fin. Grp., LLC v. Petit, 230 So. 3d 141 (Fla. 1st DCA 2017).



SILBERMAN, KELLY, and BADALAMENTI, JJ., Concur.